Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/13/2022.
Claims 16-22, 24-26 and 29 are allowed in this office action.

Election/Restrictions
Claims 16-22, and 24-25 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26 and 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 26 and 29 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/27/2020 for claim 26 and 29 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
The application has been amended as follows: Cancel claim 27-28 and 30.

Allowable Subject Matter
Claims 16-22, 24-26 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 16, the primary reason for allowance is, the applicants claimed invention disclose Use of a tray for conveying pouches for flexible containers, said tray comprising: a plurality of partitions that protrude from the base of the tray so as to form containment spaces between the partitions, said spaces configured for containing packs of pouches for flexible containers, said containment spaces being used to contain said packs of pouches in a direction that is transverse to said partitions, so that the pouches of each pack are stacked within each containment space with their edges facing the base of the tray, wherein said partitions are matched by respective first grooves on an opposite face of said base which is opposite with respect to a face from which the partitions protrude, each one of said first grooves extending within the respective partition so as to allow said tray to be nested in a second identical tray, by means of the insertion of the partitions of said second tray in said first grooves of said tray. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731